Citation Nr: 1615144	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  12-07 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and paranoid schizophrenia.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel





INTRODUCTION

The Veteran had active service in the United States Army from June 2004 to July 2007, and from August 2007 to April 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and January 2011 rating decisions. 

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ) in November 2015.  A transcript of the hearing is of record.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  With regard to the claim on appeal, it appears that the Veteran has separately sought service connection for PTSD and paranoid schizophrenia during the processing of this claim, as the claims file contains a March 2016 statement of the case (SOC) pertaining to the issue of entitlement to service connection for paranoid schizophrenia.  Therefore, applying the holding in Clemons to the present case, the claim on appeal has been recharacterized as shown above in order to consider all potential psychiatric disabilities in accordance with Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of the claim on appeal.

At the November 2015 hearing, the Veteran attributed his psychiatric disability to his active duty service.  Specifically, he attributed his disability to an incident in which his post came under attack in his first tour of duty in Iraq.  He also indicated that, when he reached the Turkey border, his unit ran into an improvised explosive device (IED) and had to get out of the Humvee and patrol the area for about 12 hours at night. 

A review of the service treatment records reveals that the Veteran underwent a mental health assessment in November 2009, at which he was noted as having alcohol abuse/dependence.  It was noted that he was referred for assessment due to bizarre behavior over one week, to include sexual propositions to noncommissioned officers (NCOs) (inappropriate behavior), being incoherent, and a history of drinking.  He received inpatient psychiatric treatment from November 24, 2009, to December 1, 2009.  On November 28, 2009, his chief complaint was noted as a depressive disorder, not otherwise specified.  A December 1, 2009, service treatment record noted psychosis as a chronic problem.  On a January 2010 Report of Medical Examination, the Veteran reported frequent trouble sleeping and depression or excessive worry.

In April 2010, the Veteran underwent a psychiatric assessment at the VA Medical Center in Fayetteville.  Although a diagnosis of PTSD was made, the examiner did not have an accurate history.  The Veteran reported being diagnosed with PTSD in service when hospitalized in Germany, and that is simply not shown by those records.  He also told that examiner he was hospitalized in Germany following a suicide attempt, which is also not corroborated. 
 
The Veteran underwent a VA PTSD examination in August 2010.  Upon review of the claims file and examination of the Veteran, the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD and provided no diagnosis.  The examiner noted that, during the current evaluation, the Veteran presented as psychiatrically stable and did not report significant psychiatric symptoms during the interview portion of the evaluation.  The hospitalization records from Germany were not part of the file at the time of the examination.

More recently, the Veteran has been diagnosed with various psychiatric disabilities in his VA treatment records, to include polysubstance abuse, PTSD, depression, and paranoid schizophrenia .  See VA treatment records, April 2010, June 2011, and October 2013.  

In light of the fact that the Veteran underwent inpatient psychiatric treatment during service, and he has been diagnosed with various psychiatric disabilities since the August 2010 VA examination report, as well as the fact prior psychiatrists have not had access to a full and accurate medical history, the Board finds that the Veteran should be provided a new VA examination in order to determine whether he has a current diagnosis of a psychiatric disability of any kind, to include PTSD, that was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Finally, upon remand, the AOJ should obtain all recent VA treatment records that have not yet been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all available treatment records from the Fayetteville VA Medical Center (VAMC) (and associated clinics) from September 2015 to the present. 
 
2. Schedule the Veteran for a VA psychiatric examination.  The claims file should be provided to the appropriate examiner for review.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner is asked to diagnose the Veteran with all current psychiatric disabilities, to include PTSD, if appropriate.  

Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's current psychiatric disabilities, to include PTSD, if appropriate, began in, or was caused or aggravated by, his military service. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




